DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-12 and 14-15 is objected to because of the following informalities:  
Regarding claims 10-12, Examiner believes the dependency of the claims to be a typo. Claim 10 recites the limitation “The terminal of claim 11”, claim 11 recites the limitation “The terminal of claim 12”, and claim 12 recites the limitation “The terminal of claim 12”. Claims 10-12 are not seen to be dependent on an independent claim. Examiner suggests correcting such claim dependency similar to claims 1-4 reciting similar subject matter and examines claims 10-12 in consideration to claims 1-4.
Regarding claims 14-15, Examiner believes the dependency of the claims to be a typo. Claim 14 recites the limitation “The base station of claim 16” and claim 15 recites the limitation “The base station of claim 17”. Claims 14-15 are not seen to be dependent on an independent claim. Examiner suggests correcting such claim dependency similar to claims 5-8 reciting similar subject matter and examines claims 14-15 in consideration to claims 5-8. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 7, 10, 11, 14, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 6, 10, and 14 recites the limitation “wherein the aggregation levels are determined for each cell, the aggregation levels being not overlapped aggregation level for a first control resource set included in the same cell as a second control resource set”. It is however unclear on what exactly is meant by such limitation. 
Claim 2 recites the limitation "the same cell" in line 3. There is insufficient antecedent basis for this limitation in the claim. Similar rationale is applied to claims 6, 10, and 14 reciting similar subject matter.
Claim 3 recites the limitation "the cell" in line 2. There is insufficient antecedent basis for this limitation in the claim. Similar rationale is applied to claims 7, 11, 15 reciting similar subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 13, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (US 11190298).

Regarding claim 1, 5, 9, 13, Zhu disclose a method of a terminal in a wireless communication system (a method, an apparatuses for determining a number of times of blind decoding scheduling signaling, UE, a base station, and a computer-readable storage medium, so that the UE can determine a maximum number of times of blind decoding the schedule signaling on each control resource set, col2 lines 15-24 and col26 lines 19-25 and col28 lines 10-25), the method comprising:
	receiving system information and radio resource control (RRC) configuration information (The control resource set attribute information may include, but is not limited to, at least one of…an aggregation level supported by each control resource set and the control resource set attribute information…are transmitted to the UE and an aggregation level supported by each control resource set…is acquired to the fifth configuration information…carried  in a system message, RRC signaling,  col24 lines 50-67 and col16 lines 10-30 and col 14 line 65-col15 lines 3);
	identifying decoding-related information including aggregation levels based on at least one of the system information or the RRC configuration information (decoding the schedule signaling corresponding to each aggregation level according to the fifth configuration information and the fifth configuration information…carried in a system message, RRC signaling, col5 lines 20-40 and col24 lines 50-67 and col16 lines 10-30 and col 14 line 65-col15 lines 3); and
	decoding control information based on the aggregation levels (the decoding method is to search a corresponding Downlink Control Information (DCI) format…in a search space where the downlink schedule signaling is located and decoding the schedule signaling corresponding to each aggregation level, col1 lines 55-61 and col5 lines 20-40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4, 6-8, 10-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Lee et al. (US 2018/0375628), in further view of Aiba et al. (US 2015/0016385)

Regarding claim 2, 6, 10, 14, Zhu fails to disclose wherein the aggregation levels being not overlapped aggregation level for a first control resource set included in the same cell as a second control resource set to which the control information is transmitted, and wherein the first control resource set is used to transmit common control information. However in a similar field of endeavor, Lee discloses wherein the aggregation levels being not overlapped aggregation level for a first control resource set included in the same cell as a second control resource set to which the control information is transmitted, and wherein the first control resource set is used to transmit common control information (base station to transmit common control information to a group of UEs and UE-specific control information to a specific UE…the base station transmit the common control information in a CSS of one corset (correlating to first control resource set) and the base station transmit the UE-specific control information in a USS of another corset (correlating to second control resource set) and the CSS may have a first aggregation level, and the USS may have a second aggregation level different than the first aggregation level (correlating to not overlapped aggregation levels), [0038] and [0012] and [0042] and [0004] and [0113] and [0115] and [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the aggregation levels of a first coreset (CSS) and a second coreset (USS) of a cell being different (not overlapped) as disclosed by Lee into the method comprising configuration information to acquire an aggregation level for each control resource set as disclosed by Zhu in order to improve the system and to have a flexible means of communicating information within a system. 

	Zhu and Lee fails to disclose aggregation levels are determined for each cell. However in a similar field of endeavor, Aiba discloses aggregation levels are determined for each cell (the USS is made up of CCEs…or an aggregation level and each serving cell is made up of a corresponding CSS and/or USS and the aggregation of multiple serving cells is supported, [0065]-[0066] and [0052]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having aggregation levels with respects to CSS and/or USS of each cell (corresponding to multiple serving cells) as disclosed by Aiba into the 

	
Regarding claim 3, 7, 11, Zhu fails to disclose wherein the aggregation levels are determined based on a type of a service being provided by the cell or coverage of the cell. Lee however discloses the aggregation levels are determined based on a type of a service being provided by the cell or coverage of the cell (the CSS may have a first aggregation level, and the USS may have a second aggregation level different than the first aggregation level (CSS and USS correlating to type of service), [0038] and [0012] and [0042] and [0004] and [0113] and [0115]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having different aggregation levels based upon the type being CSS or USS as disclosed by Lee into the method comprising configuration information to acquire an aggregation level for each control resource set as disclosed by Zhu in order to improve the system and to have a flexible means of communicating different information within a system.

Regarding claim 4, 8, 12, Zhu discloses wherein the decoding-related information includes configuration information for the second control resource set (an aggregation level supported by each control resource set…is acquired to the fifth configuration information…carried  in a system message, RRC signaling,  col24 lines 50-67 and col16 lines 10-30 and col 14 line 65-col15 lines 3),
	wherein decoding the control information comprises decoding the control information in the second control resource set based on the aggregation levels (decoding the schedule signaling corresponding to each aggregation level according to the fifth configuration information, col5 lines 20-40 and col24 lines 50-67 and col16 lines 10-30 and col 14 line 65-col15 lines 3),
	wherein the configuration information for the second control resource set includes at least one of location information or periodicity information of the second control resource set (the fifth configuration information further include time-frequency resource location information of each control resource set, col16 lines 20-25 and col19 lines 45-51),
	wherein the configuration information for the second control resource set is received via the RRC configuration information (acquired to the fifth configuration information…carried  in a system message, RRC signaling,  col24 lines 50-67 and col16 lines 10-30 and col 14 line 65-col15 lines 3), and
	wherein the aggregation levels are received via the RRC configuration information or the system information (acquired to the fifth configuration information…carried  in a system message, RRC signaling,  col24 lines 50-67 and col16 lines 10-30 and col 14 line 65-col15 lines 3).

(an aggregation level supported by each control resource set…is acquired to the fifth configuration information…carried  in a system message, RRC signaling,  col24 lines 50-67 and col16 lines 10-30 and col 14 line 65-col15 lines 3),
	wherein the control information is decoded in the second control resource set based on the aggregation levels (decoding the schedule signaling corresponding to each aggregation level according to the fifth configuration information, col5 lines 20-40 and col24 lines 50-67 and col16 lines 10-30 and col 14 line 65-col15 lines 3),
	wherein the configuration information for the second control resource set includes at least one of location information or periodicity information of the second control resource set (the fifth configuration information further include time-frequency resource location information of each control resource set, col16 lines 20-25 and col19 lines 45-51),
	wherein the controller is configured to:
	transmit the configuration information for the second control resource set via the RRC configuration information (acquired to the fifth configuration information…carried  in a system message, RRC signaling,  col24 lines 50-67 and col16 lines 10-30 and col 14 line 65-col15 lines 3), and
	transmit the aggregation levels via at least one of the RRC configuration information or the system information (acquired to the fifth configuration information…carried  in a system message, RRC signaling,  col24 lines 50-67 and col16 lines 10-30 and col 14 line 65-col15 lines 3).

	Zhu fails to disclose wherein the aggregation levels are determined based on a type of a service being provided by the cell or coverage of the cell. Lee however discloses the aggregation levels are determined based on a type of a service being provided by the cell or coverage of the cell (the CSS may have a first aggregation level, and the USS may have a second aggregation level different than the first aggregation level (CSS and USS correlating to type of service), [0038] and [0012] and [0042] and [0004] and [0113] and [0115]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having different aggregation levels based upon the type being CSS or USS as disclosed by Lee into the method comprising configuration information to acquire an aggregation level for each control resource set as disclosed by Zhu in order to improve the system and to have a flexible means of communicating different information within a system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rico Alvarino et al. (US 2017/0134880) disclosing the USS and the CSS may occupy different non-overlapping narrow frequency bands ([0087]).
Chen et al. (US 2015/0103715) disclosing non-overlapping CSS and USS resource sets ([0127] and [0029])
Kushashima et al. (US 2017/0055242) disclosing monitoring the first CSS and USS in a case where the certain serving cell is a primary cell and monitoring the second CSS and USS in a case where the certain serving cell is a secondary cell (abstract and [0565]-[0566] and [0033] and [0232]).
Pelletier et al. (US 2020/0374094) disclosing indicate the aggregation level of PDCCH for each of the serving cells configured for use by the WTRU ([0086]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 






/NGUYEN H NGO/Examiner, Art Unit 2473